PER CURIAM:
Sonji Prince Pabellón appeals the district court’s denial of her motion for modification of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Pabellon, No. 98-CR-1169 (D.S.C. Mar. 27, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*703terials before the court and argument would not aid the decisional process.

AFFIRMED.